*596OPINION
WARD, Justice.
This is a disbarment proceeding tried before the Court without a jury by which the Appellee was assessed the penalty of suspension from the practice of law for a period of three years. The State of Texas, acting through the Grievance Committee for District 16-A of the State Bar of Texas, has appealed and contends that as the proof and the Court’s own findings in its judgment established that all elements of the offenses of embezzlement and perjitry had been committed by the Appel-lee, that nothing less than disbarment should have been ordered. The sole question presented is whether the Court abused its discretion in not rendering such a judgment. We affirm and hold there was no abuse of discretion.
Suit was brought under the Rules of the State Bar of Texas as they existed prior to December 20, 1971, and it was alleged that the Appellee had committed acts of fraudulent and dishonorable conduct, including acts constituting willful violations of the Canons of Ethics and being within the definition of Professional Misconduct as set forth in Section 8 of Article XII of the Rules of the State Bar as they then existed. In April, 1969, the Appellee settled a personal injury case for his client, Mary E. Barker, and withheld the sums of $332.50 and $69.00 to pay medical bills owing by her to Dr. Saul Gonzalez. It was these events that led to the present litigation. At the conclusion of the proceedings, the trial Court made the following findings in its judgment:
“1. That the defendant, RICHARD B. INGRAM, is an attorney at law, licensed to practice law in the State of Texas.
2. That the Defendant, RICHARD B. INGRAM, is guilty of professional misconduct, in that
a)RICHARD B. INGRAM, acting as attorney for MARY E. BARKER, ., settled a personal injury and property claim for and on her behalf That the said RICHARD B. INGRAM withheld moneys from said settlement in the amount of $332.50 and the amount of $69.00 for the purpose of paying the medical bills of the said MARY E. BARKER and the said RICHARD B. INGRAM, however, failed to pay over the said moneys, in violation of his trust and agreement with the said MARY E. BARKER, and converted said moneys unto his own use and benefit without the approval and authority of the said MARY E. BARKER, and was guilty of and did commit fraud and deceit towards his said client, MARY E. BARKER, and DR. SAUL GONZALEZ.
b) That the said RICHARD B. INGRAM in violation of the canons of ethics of the State Bar of Texas, did commingle the money of MARY E. BARKER with his private property and did use the same for his own benefit.
c) That the said RICHARD B. INGRAM was guilty of unethical and improper conduct in that . . . the said RICHARD B. INGRAM gave false testimony under oath to the District 16-A Grievance Committee of the State Bar of Texas to deceive said Committee and impede the proper procedure and enforcement of the State Bar rules and the laws of Texas; . . . failed and refused to pay such moneys ... as he was obligated to do . . .on or about April 11, 1969, that he did not pay said moneys unto DR. SAUL GONZALEZ until the date of this hearing, October 20, 1972, when ordered by the Court herein in Open Court to pay said moneys
The Appellant argues that since Section 9, Article XII, Rules of the State Bar of Texas, as they existed prior to December 20, 1971, provided that disbarment was compulsory on proof of conviction of any felony, or of any misdemeanor involving *597the theft, embezzlement, or fraudulent appropriation of money or other property and the trial Court having found all of the elements of the crimes of embezzlement and perjury had been committed by the Appel-lee, then disbarment should logically follow. This same contention was made by this same Appellant in State v. Pevehouse, 483 S.W.2d 565 (Tex.Civ.App. — Eastland 1972, writ ref’d n. r. e.), and was there rejected. The Supreme Court has given a qualified approval of that opinion by its notation, “writ refused, no reversible error,” and we fail to see any significant distinction between the facts of these two cases. The authorities cited and the reasoning in the Pevehouse case are followed and particularly where it is stated that:
“ * * * Section 28, Article XII, Rules Governing the State Bar of Texas, ., clearly gives the judge of the trial court the power to determine whether the accused attorney should be reprimanded, suspended from practice or disbarred. It is therefore generally in the trial court’s discretion to fix the punishment of an attorney found guilty of professional misconduct. Under appellant’s contention the court would have no discretion in such cases. The facts in the instant case are not such as to deprive the trial court of its discretion.”
The judgment of the trial Court is affirmed.